Mr. Justice Mercur
delivered the opinion of the court, May 5th 1879.
This was an action of ejectment for certain lands, which were once held by Peter Maison in trust for the plaintiff. It was conveyed by the trustee to A. L. Roumfort, under whom the defendant claims. The contention is as to the validity of that sale.
The Act of 14th March 1844, Pamph. L. 117, authorized the trustee to sell at public or private sale, and to make and execute a good and sufficient deed to the purchaser in fee-simple discharged from the trust, and from any obligation on the part of the purchaser to see to the application of tho purchase-money.
The first assignment that the court erred in not holding the act to be unconstitutioxlpi was not pressed on the argument. Under the authority of Norris v. Clymer, 2 Barr 277, the prescribed mode of sale was clearly within legislative power.
The second and third assignments present the question whether there was a substantial compliance with the act in making the sale and conveyance. A trial by jury wras waived and the cause submitted to the decision of the court. The learned judge found all the facts necessary to show a compliance with the statute, whereby an indefeasible title vested in Roumfort; and also that there was sufficient evidence of adverse possession to bar the plaintiff’s right of action. • To all his finding of facts we must give the same effect as to the verdict of a jury. By the election of the parties it is the substitute of a verdict. If, then, there was evidence of the facts found sufficient to leave to a jury, we must hold them to be established.
The evidence is part record and part parol. The act declared that before, the trustee should make and execute any deed he should give security, to be approved by the Court of Common Pleas of Philadelphia county, conditioned for the investment of the proceeds in other securities on the same trusts as the land was held. The original papers cannot be found among the records, yet on the proper docket in the prothonotary’s office is found the following entry immediately following the entry of Maison’s appointment as said trustee: “ April 12th 1845, petition of Peter Maison read and filed. And on motion of Mr. Biddle court permit petitioner to give security according to special Act of Assembly. Mo die, bond filed.” No other special Act of Assembly than that of 14th March 1844, is shown to exist, which authorized the trustee to give security. The conclusion is therefore clear that it was given under and in pursuance of that act. Having been thus and then filed in court, and by its leave, it must be presumed to have been accepted and duly approved by the court. This then gave the trustee full authority to convey.
The parol testimony shows an express and distinct sale by the trustee to Roumfort, that he took possession in the spring of 1845, *249and continued in the undisturbed possession until this writ of ejectment was served in 1873. The sale was at $75 per acre, amounting to $385. The trustee delayed making a deed in pursuance of his contract until in October 1852. He then accepted a judgment bond for the purchase-money, and executed and acknowledged a deed to Roumfort, and it actually passed’ into the hands of the vendee. The latter left it in the hands of the scrivener, who had drawn the writings between the parties, and on calling for it a few days thereafter ascertained that the trustee had ordered the scrivener not'to deliver it. This was followed by the trustee asking that the purchase-money be paid down in lieu of the judgment-bond. Roumfort then sent him the money with interest to date. Some six months thereafter he returned the check without any explanation. After further negotiations and delay, and an increased consideration being demanded, finally, in consideration of $1500 being paid, he executed and delivered a deed for the premises to Roumfort on the 26th March 1855.
The plaintiffs assail the validity of this deed by reason of a recital therein that the trustee entered into a bond with one Whetham as security in the sum of $800, conditioned for the investment of ’the proceeds of the sale as directed by said act, and that it was approved by the Court of Common Pleas held on the 28th May 1852. No records of the court are shown verifying this recital. No reason is shown for giving this security in 1852. If given, it is left to conjecture whether it was supplemental to the original bond. The action of the court in 1845 authorized a sale and conveyance. The vendee was at all times ready to comply with the terms of his contract. Although baffled and delayed he more than fulfilled them. The fact that the deed which he eventually procured and succeeded in retaining contains an unexplained recital cannot impair the validity of the .title vested in the vendee. The vendor having the power to convey, it was not essentially necessary that that power should be recited in the deed. After nearly twenty-six years’ possession by the defendant and those under whom he claims, every reasonable intendment should be given to protect the title acquired by the vendee. Nor is the fact that the plaintiffs were minors at the time of the' conveyance sufficient to invalidate the sale. It is not shown that the trustee has not fully accounted for the proceeds of the sale. As the view we take of the validity of the sale fully sustains the judgment of the court, we deem it unnecessary to consider the conclusive effect of the adverse possession.
Judgment affirmed.